Case 2:20-mj-00294-CRE Document 3 Filed 02/14/20 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN THE MATTER OF THE SEARCHES OF
INFORMATION ASSOCIATED WITH:

(1) THE CELLULAR DEVICE ASSIGNED Magistrate No. 20-293
CALL NUMBER 202-604-0663, STORED AT | UNDER SEAL
PREMISES CONTROLLED BY VERIZON
WIRELESS; and

(2) THE CELLULAR DEVICE ASSIGNED Magistrate No. 20-294
CALL NUMBER 202-840-4914, STORED AT | UNDER SEAL
PREMISES CONTROLLED BY T-MOBILE

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR SEARCH WARRANTS

I, Ryan Melder, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for two search warrants for
information associated with certain cellular telephones. Those telephones can be described as: (1)
a telephone assigned call number 202-604-0663, which information is stored at premises
controlled by VERIZON WIRELESS, a wireless telephone service provider headquartered at
180 Washington Valley Road, Bedminster, NJ 07921, and (2) a telephone assigned call number
202-840-4914, which information is stored at premises controlled by T-MOBILE, a wireless
telephone service provider headquartered at 4 Sylvan Way, Parsippany, NJ, 07054. The
information to be searched is described in the following paragraphs and in Attachment A. This
affidavits is made in support of an application for search warrants under 18 U.S.C. § 2703(c)(1)(A)
to require VERIZON WIRELESS and T-MOBILE to disclose to the government copies of the
information further described in Section I of Attachment B, as to each telephone. Upon receipt of

the information described in Section I of Attachment B, government-authorized persons will
Case 2:20-mj-00294-CRE Document 3 Filed 02/14/20 Page 2 of 16

review the information to locate items described in Section If of Attachment B, as to each
telephone.

2. I am a Special Agent with the Federal Bureau of Investigation and have been since
May 2017. Prior to becoming an FBI Special Agent, Affiant was employed with the FBI as a Staff
Operations Specialist in Washington D.C. and as a Surveillance Specialist in New York, New York
since December 2012. I am currently assigned to the Pittsburgh Field Office, where the FBI is
investigating the matters described below, along with members of the Pennsylvania State Police
Western Regional Auto Theft Task Force (‘WRATTF”). Through the course of my training and
experience, your Affiant has come to know that cellular telephones are regularly used during the
course of criminal activity by individuals in order to communicate, coordinate, or sometimes
execute their criminal conduct. My training and experience as an FBI Special Agent has made me
familiar with the types of data that can be obtained from cellular telephones, to include data stored
on the device as well as data available from cellular service providers. Your Affiant has used data
retrieved from cellular telephone extracts and data provided by cellular service providers regularly
as a part of, and to further, my investigations.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses involved in this
investigation. This affidavit is intended to show merely that there is sufficient probable cause for
the requested warrants and does not set forth all of my knowledge about this matter.

4, Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of 18 U.S.C. Sections 371 (conspiracy), 2312 (interstate transportation of stolen motor
vehicles) and 2314 (interstate transportation of stolen property) have been committed by Corey P.

Pollard, Kirk L. Price and other persons not yet identified. There is also probable cause to search
Case 2:20-mj-00294-CRE Document 3 Filed 02/14/20 Page 3 of 16

the information described in Attachment A for evidence of these crimes as further described in
Attachment B, as to each telephone.
PROBABLE CAUSE

5. The FBI is working with WRATTF in the investigation and prosecution of crimes
associated with organized theft of vehicles, heavy equipment, landscaping equipment and all-
terrain vehicles. The offenses have been committed in Pennsylvania, Delaware and Maryland.

6. The FBI and WRATTF are investigating approximately ten incidents between July
of 2019 and January of 2020, involving vehicle and property thefts, and the related interstate
transportation of those stolen items. Four of those incidents are described in more detail below.

7. The targets of this investigation are Corey P. Pollard and Kirk L. Price, both of
whom were indicted in this District on January 28, 2020, and have been charged with offenses
involving the four incidents described below.

8. Pollard and Price are both presently in the process of completing federal sentences
stemming from convictions for drug offenses committed in Maryland. The instant investigation
has revealed that they know each other and associate with each other. Specifically, investigators
have found a photograph on Price’s Instagram account depicting Price and Pollard together in a
federal prison. Price and Pollard both reside in Maryland, and they were both recently supervised
by United States Probation Officer Takiyah McWilson. Officer McWilson informed investigators
in this case, approximately two weeks ago, that Pollard’s cell phone number is 202-604-0663, and
Price’s cell phone number is 202-840-4914.

9, According to open source databases privileged to law enforcement, telephone

number 202-604-0663 (Pollard’s phone) is serviced by Verizon Wireless. According to open
Case 2:20-mj-00294-CRE Document 3 Filed 02/14/20 Page 4 of 16

source databases privileged to law enforcement, 202-840-4914 (Price’s phone) is serviced by T-
Mobile.
Incident #1

10. On November 24, 2019, the Car Right dealership located in Moon Township
Pennsylvania was victimized by a group consisting of at least five individuals. At approximately
2:00 a.m., the perpetrators gained entry to the business area of the dealership by removing the glass
and trim from the door to the dealership. They subsequently found and took numerous sets of keys
to vehicles on the premises, and then stole the following four vehicles which were part of Car
Right’s inventory for sale:

(a) a 2018 Jeep Cherokee Trackhawk, bearing VIN ending in 4414, was stolen;
(b) a 2019 Ram 1500, bearing VIN ending in 7845, was stolen;
(c) a 2018 Ram 3500, bearing VIN ending in 6730, was stolen; and
(d) a 2020 Ram 1500, bearing VIN ending in 5683, was stolen.
The approximate total retail value of these vehicles is $272,700.

11. Car Right’s video surveillance captured images of several of the perpetrators, all of
whom were wearing heavy winter clothing and hats so as to conceal their physical appearances.
The video shows that the perpetrators left the Car Right dealership property, with the four above-
described vehicles, at approximately 4:07 a.m.

12. Investigators obtained video footage from cameras located at the intersection of
University Boulevard and Beaver Grade Road, Moon Township, PA, which is approximately 0.9
miles away from Car Right. These videos show the four stolen vehicles being driven along the
road at approximately 4:08 a.m., followed by a fifth vehicle. That fifth vehicle is an Infiniti

automobile, bearing a Maryland license plate registered to Kirk L. Price.
Case 2:20-mj-00294-CRE Document 3 Filed 02/14/20 Page 5 of 16

13. Video footage obtained from a Sheetz store in Moon Township shortly after the
thefts shows the five vehicles pulling into the Sheetz lot. Two of the vehicles’ occupants entered
the Sheetz store, and one of those men depicted in the video has been identified by investigators
as Pollard.

14. Through GPS and other geo locator information, the investigators have been able
to locate and recover all four of the stolen vehicles. Three of the vehicles were recovered in
Maryland, and the fourth was recovered in Newark, Delaware, after it was abandoned by the
perpetrators of a cell phone store burglary (see § 16 below).

15. One of the vehicles recovered in Maryland was the 2020 Ram 1500 described
above. This pickup truck was found two days after the Car Right theft, parked on Vine Street in
Capitol Heights, Maryland, just outside the residence of Kirk L. Price.

Incident # 2

16. | On December 5, 2019, the Verizon cell phone store located in the Suburban Plaza
in Newark, Delaware, was burglarized at approximately 5:00 am. A sledge hammer was used to
smash the glass entrance door. Thirty-nine cell phones, with an approximate value of $22,483.00,
were stolen.

17. Video surveillance footage from the scene outside the store shows that the
perpetrators of the burglary had arrived at the scene in two separate vehicles. One of those vehicles
was a Ram 1500 pickup, which was abandoned by the perpetrators after the burglary. That pickup
was found parked a short distance from the Verizon store and was later identified by investigators
as being the 2019 Ram 1500 that had been stolen from Car Right on November 24, 2019.

18. The second vehicle used by the perpetrators, as depicted in the surveillance video

of the area outside the store, was a white Maserati. This vehicle’s license plate was captured by a
Case 2:20-mj-00294-CRE Document 3 Filed 02/14/20 Page 6 of 16

different surveillance camera system in Newark, Delaware in the early morning hours of December
5, 2019. That license plate was registered to Corey Pollard, who is the registered owner of a white
Maserati.

Incident # 3

19. In the early morning hours of December 15, 2019, the Susquehanna Ford dealership
in Quarryville, PA was victimized by a burglary involving the thefts of a 2020 Ford F-150 Raptor
pickup truck, and a 2020 Ford F-350 pickup truck.

20. Video from surveillance cameras in Howard County, approximately 72 miles from
the dealership, depicts the two stolen vehicles being driven away from the direction of the
dealership, as they are being led by a third vehicle, which was an Audi SUV. The license plate on
the Audi SUV was registered to Enterprise Rent A Car, and Enterprise records were later examined
by investigators. Those records show that the Audi SUV had been rented to Pollard on December
12, 2019, and then returned on December 15, 2019.

21. The F-150 and F-350 stolen from the Susquehanna Ford dealership were
subsequently recovered in Maryland.

Incident # 4

22. On December 23, 2019, a dealership known as “Land Rover of the Main Line,”
located in Wayne, PA, was victimized. In this incident, at least seven perpetrators are believed to
have been involved, as six Range Rovers, identified as follows, were driven away:

(a) a 2020 Range Rover Sport, bearing VIN ending with 9327, was stolen;
(b) a 2020 Range Rover, bearing VIN ending in 2211, was stolen;
(c) a 2016 Range Rover Sport, bearing VIN ending in 9276, was stolen;

(d) a 2017 Range Rover Sport, bearing VIN ending in 2495, was stolen;
Case 2:20-mj-00294-CRE Document 3 Filed 02/14/20 Page 7 of 16

(e) a 2016 Range Rover HSE, bearing VIN ending in 5908, was stolen; and
(f) a 2017 Range Rover HSI, bearing VIN ending in 1742, was stolen.

The approximate total retail value of these vehicles is $550,000.

23. The 2016 Range Rover Sport was recovered in Accocreek, Maryland, in the same
area where the Trackhawk from the Car Right incident was recovered. The 2017 Range Rover
Sport was recovered on January 7, 2020 in Baltimore, Maryland. On January 9, 2020, the 2016
Range Rover HSE was recovered on Baltimore Avenue in Laurel, Maryland.

24. On January 21, 2020, police in Maryland located the 2020 Range Rover Sport, as
it was being driven by Pollard. The officers arrested Pollard on a stolen property charge. At the
time of the arrest, Pollard had two cell phones in the vehicle, which can be described as a white
Apple iPhone with black case and a black Samsung phone in a black case.

PHONE DATA EVIDENCE

 

25. Based upon the foregoing, there is probable cause to conclude that the records and
physical location data of the telephones with numbers 202-604-0663 and 202-840-4914 constitute
evidence of crimes committed, and being committed, in the Western District of Pennsylvania and
elsewhere. The records and physical location data, by itself and/or in conjunction with
complementary investigative steps, will reflect where the telephones, Pollard, Price and their
criminal associates were located when criminal activity occurred.

26. In my training and experience, I have learned that both VERIZON WIRELESS
and T-MOBILE are companies that provide cellular telephone access to the general public. I also
know that providers of cellular telephone service have technical capabilities that allow them to
collect and generate information about the locations of the cellular telephones to which they
provide service, including cell-site data, also known as “tower/face information” or “cell

tower/sector records.” Cell-site data identifies the “cell towers” (i.e., antenna towers covering

7
Case 2:20-mj-00294-CRE Document 3 Filed 02/14/20 Page 8 of 16

specific geographic areas) that received a radio signal from the cellular telephone and, in some
cases, the “sector” (i.e., faces of the towers) to which the telephone connected. These towers are
often a half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural
areas. Furthermore, the tower closest to a wireless device does not necessarily serve every call
made to or from that device. Accordingly, cell-site data provides an approximate location of the
cellular telephone but is typically less precise than other types of location information, such as E-
911 Phase II data or Global Positioning Device (“GPS”) data.

27. Based on my training and experience, I know that VERIZON WIRELESS and T-
MOBILE can collect cell-site data about the targeted telephones. I also know that wireless
providers such as VERIZON WIRELESS and T-MOBILE typically collect and retain cell-site
data pertaining to cellular phones to which they provide service in their normal course of business
in order to use this information for various business-related purposes.

28. Based on my training and experience, I know that VERIZON WIRELESS and T-
MOBILE also collect per-call measurement data, which VERIZON WIRELESS and T-
MOBILE also refer to as the “real-time tool” (“RTT”). RTT data estimates the approximate
distance of the cellular device from a cellular tower based on the speed with which signals travel
between the device and the tower. This information can be used to estimate an approximate
location range that is more precise than typical cell-site data.

29. Based on my training and experience, I know that wireless providers such as
VERIZON WIRELESS and T-MOBILE typically collect and retain information about their
subscribers in their normal course of business. This information can include basic personal
information about the subscriber, such as name and address, and the method(s) of payment (such

as credit card account number) provided by the subscriber to pay for wireless telephone service. I
Case 2:20-mj-00294-CRE Document 3 Filed 02/14/20 Page 9 of 16

also know that wireless providers such as VERIZON WIRELESS and T-MOBILE typically
collect and retain information about their subscribers’ use of the wireless service, such as records
about calls or other communications sent or received by a particular phone and other transactional
records, in their normal course of business. In my training and experience, this information may
constitute evidence of the crimes under investigation because the information can be used to
identify the target telephones’ user or users and may assist in the identification of co-conspirators
and/or victims.
AUTHORIZATION REQUEST

30. Based on the foregoing, I request that the Court issue the proposed search warrants,
pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

31. I further request that the Court direct VERIZON WIRELESS and T-MOBILE to
disclose to the government with respect to each telephone, any information described in Section I
of Attachment B that is within its possession, custody, or control. Because the warrants will be
served on VERIZON WIRELESS and T-MOBILE, who will then compile the requested records
at a time convenient to it, reasonable cause exists to permit the execution of the requested warrants
at any time in the day or night.

32. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrants, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of the

targets of the investigation. Accordingly, there is good cause to seal these documents because
Case 2:20-mj-00294-CRE Document 3 Filed 02/14/20 Page 10 of 16

their premature disclosure may seriously jeopardize that investigation, including by giving targets

an opportunity to destroy or tamper with evidence, change patterns of behavior, notify

confederates, and flee from prosecution

Respectfully Submitted,

|

Ryan Mélder, SA, FBI
Subscribed and sworn to before
me on February 14, 2020

fl 4 es ss
i ) Ay As / A ee > £3
(AAW Le [| Ce

 

¢ i f :
j : ash
CYNTHIA fe EDDY * |
Case 2:20-mj-00294-CRE Document 3 Filed 02/14/20 Page 11 of 16

ATTACHMENT A - 202-604-0663
Property to Be Searched
This warrant applies to records and information associated with the cellular telephone
assigned call number 202-604-0663, which information is stored at premises controlled by
VERIZON WIRELESS (‘the Provider”), headquartered at 180 Washington Valley Road,

Bedminster, NJ 07921.
Case 2:20-mj-00294-CRE Document 3 Filed 02/14/20 Page 12 of 16

ATTACHMENT B — 202-604-0663

Particular Things to be Seized

I, Information to be Disclosed by the Provider

To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any information that has been deleted but is still

available to the Provider or that has been preserved pursuant to a request made under 18 U.S.C.

§ 2703(f), the Provider is required to disclose to the Pennsylvania State Police, the FBI and

WRATITF the following information pertaining to the Account listed in Attachment A for the

time period June 1, 2019 to present:

a. The following information about the customers or subscriber of the Account:

i.

il.

ill.

iv.

Vi.

Vil.

viii.

Names (including subscriber names, user names, and screen names);

Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

Local and long distance telephone connection records;

Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses) associated
with those sessions;

Length of service (including start date) and types of service utilized;

Telephone or instrument numbers (including MAC addresses, Electronic
Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifier (““MEID”); Mobile Identification Number
(“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”); International
Mobile Subscriber Identity Identifiers (“IMSI’), or International Mobile
Equipment Identities “IMET’);

Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”) address); and

Means and source of payment for such service (including any credit card or
bank account number) and billing records.
Case 2:20-mj-00294-CRE Document 3 Filed 02/14/20 Page 13 of 16

b. All records and other information (not including the contents of communications)
relating to wire and electronic communications sent or received by the Account,
including:

i. the date and time of the communication, the method of the communication,
and the source and destination of the communication (such as the source
and destination telephone numbers (call detail records), email addresses,
and IP addresses); and

ii. information regarding the cell tower and antenna face (also known as
sectors”) through which the communications were sent and received, as
well as per-call measurement data (also known as the “real-time tool” or
“RTT” data).

I. Information to be Seized by the Government
All information described above in Section I that constitutes evidence, fruits, contraband,
and instrumentalities of violations of 18 USC. §§ 371, 2312 and 2314 involving Corey P. Pollard,

Kirk L. Price and others during the period June 1, 2019 to the present.
Case 2:20-mj-00294-CRE Document 3 Filed 02/14/20 Page 14 of 16

ATTACHMENT A - 202-840-4914
Property to Be Searched
This warrant applies to records and information associated with the cellular telephone

assigned call number 202-840-4914, which information is stored at premises controlled by T-

MOBILE (‘the Provider’), headquartered at 4 Sylvan Way, Parsippany, NJ 07054.
Case 2:20-mj-00294-CRE Document 3 Filed 02/14/20 Page 15 of 16

ATTACHMENT B — 202-840-4914

 

Particular Things to be Seized

I. Information to be Disclosed by the Provider

To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any information that has been deleted but is still

available to the Provider or that has been preserved pursuant to a request made under 18 U.S.C.

§ 2703(f), the Provider is required to disclose to the Pennsylvania State Police, the FBI and

WRATTF the following information pertaining to the Account listed in Attachment A for the

time period June 1, 2019 to present:

a. The following information about the customers or subscriber of the Account:

i.

il.

iil.

IV.

vi.

Vil.

Vill.

Names (including subscriber names, user names, and screen names);

Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

Local and long distance telephone connection records;

Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses) associated
with those sessions;

Length of service (including start date) and types of service utilized;

Telephone or instrument numbers (including MAC addresses, Electronic
Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifier (““MEID”); Mobile Identification Number
(“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (““MSISDN”); International
Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
Equipment Identities (“IMEI”);

Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”) address); and

Means and source of payment for such service (including any credit card or
bank account number) and billing records.
Case 2:20-mj-00294-CRE Document 3 Filed 02/14/20 Page 16 of 16

b. All records and other information (not including the contents of communications)
relating to wire and electronic communications sent or received by the Account,
including:

i. the date and time of the communication, the method of the communication,
and the source and destination of the communication (such as the source
and destination telephone numbers (call detail records), email addresses,
and IP addresses); and

ii. information regarding the cell tower and antenna face (also known as
“sectors”) through which the communications were sent and received, as
well as per-call measurement data (also known as the “real-time tool” or
“RTT” data).

I. Information to be Seized by the Government
All information described above in Section I that constitutes evidence, fruits, contraband,
and instrumentalities of violations of 18 U.S.C. §§ 371, 2312 and 2314 involving Corey P. Pollard,

Kirk L. Price and others during the period June 1, 2019 to the present.
